         Case 1:15-cr-00769-AJN Document 796
                                         795 Filed 07/26/21 Page 1 of 1




                                                          July 26, 2021

VIA ECF
The Honorable Alison J. Nathan
United States District Court
Southern District of New York                                                                   7/26/21
500 Pearl Street
New York, NY 10007-1312

       Re:     United States v. Trevon Gross, 15-cr-769-3 (AJN)
               Travel Request

Dear Judge Nathan:

       I write on behalf of defendant Trevon Gross to seek a modification of the terms of his
supervised release to allow him to attend a funeral in Houston, Texas, as one of the pastors at the
church where he works just lost a child to suicide and the funeral will take place in Houston. Mr.
Gross would travel from New Jersey to Houston on Tuesday July 27, 2021 and return Thursday,
July 29, 2021.
                                                                                                          SO ORDERED.
       The Government does not object in principle to Mr. Gross attending the funeral in
Houston, but defers to Probation regarding the reasonableness of the length of the trip and the
appropriateness of the travel and lodging arrangements. Probation does not object, as long as
Mr. Gross provides them with an itinerary, which he will.

       Thank you for your consideration of this request.


                                                                   Very truly yours,

                                                                   /s/ Kristen M. Santillo
                                                                   Kristen M. Santillo

CC:    AUSA Eun Young Choi
       AUSA Won S. Shin
       Probation Officer Kevin Villa




                                                                                      7/26/21




                 Gelber & Santillo PLLC, 347 West 36th Street, Suite 805, New York, NY 10018
                                    Tel: 212-227-4743 Fax: 212-227-7371
